Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 06/01/2021. Claims 1-18 are pending on this application.

Claim Rejections - 35 USC § 112
3.	Claims 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the output” in the claimed.  There is insufficient antecedent basis for this limitation in the claim. According depending claims 8-14 including insufficient antecedent basis “the output” of claim 7.
Claim 7 recites the limitation “said residue amplifier” in the claimed. There is insufficient antecedent basis for this limitation in the claim. According depending claims 9-14 are insufficient antecedent basis ““said residue amplifier” of claim 7.
Claim 9 recites the limitation “the output said preamplifier” in the claim 7.  There is insufficient antecedent basis for this limitation “the output said preamplifier” from based claim 7. 


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamashita Pub. No. 2009/0309774.
	Fig. 4 discloses sigma-delta analog-to-digital converter
	Fig. 5A discloses circuit of quantizer 106 in Fig. 4.
	Fig. 5B discloses a level detector for quantizer 106 in Fig. 4
	Fig. 6 discloses disclose a circuit of operation unit 115 in Fig. 4 
Regarding claim 1. Fig. 4 of Hamashita discloses an analog to digital converter (ADC) circuit (analog input X  to digital output of quantizer 106), comprising: a subtractor (112) operative to subtract an analog feedback signal  (100) generated by a digital to analog converter (DAC) (D/A 109) from an input voltage signal  (100)  to generate a residue signal (residue output of 110); a residue quantizer (quantizer 106) operative to convert said residue signal (output residue of 110) from an analog (analog domain analog signals of 110) to digital domain (digital domain of digital output of quantizer 106) an event detector (see Fig. 5B for discloses event detector for quantizer 106 in Fig. 5B)  operative to detect (greater or less than Vth level and -Vth level in Fig. 5B)  when said residue signal (residue output 110) crosses one of a plurality of levels (Vth and -Vth levels in Fig. 5B) ; and an up/down counter (115; paragraph 0098 “the operational unit 115 by way of example which employs an up/down counter”) 
Regarding claim 2. The ADC circuit according to claim 1, Fig. 4 further comprising a preamplifier (131, 181) operative to amplify said residue signal (residue output of 110) before input to said residue quantizer (quantizer 106).  
Regarding claim 14. Fig. 4 of Hamashita discloses a method of analog to digital conversion (analog input X  to digital output of quantizer 106), the method comprising: 4412461.0033subtracting (110) an analog feedback signal (112)  generated by a digital to analog converter (DAC) (D/A 109) from an input voltage signal (100) to generate a residue signal (output residue of 110); converting (106)  said residue signal (output residual of 110) from an analog (analog domain of 110) to digital domain (digital domain output of quantizer 106); detecting  (Fig. 5B discloses detecting of So) when said residue signal (output residue of 110) crosses one of a plurality of levels (So is greater or less than Vth and -Vth in Fig. 5B); and changing a digital output (Changing digital output of Y2 in Fig. 5B)  in accordance with said level crossing detection ((So is greater or less than Vth and -Vth in Fig. 5B), said digital output  (digital output of quantizer 106) fed back to an input of said DAC (D/A 109).  
Regarding claim 15. The method according to claim 14, Fig. 4 further comprising amplifying (131, 181) said residue signal (output residue of 110) before conversion to the digital domain (output digital domain of quantizer 106).  





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Hamashita applied to claims 1 and 14 respectively, above in view of Savla U.S. patent No. 7,205,921.
Fig. 4 of Hamashita applied to claims 1 and 14 above does not disclose wherein said DAC (D/A 109) comprises a 7-bit switched capacitor based DAC.  
Fig. 1A of Savla discloses an analog to digital converter (100) comprising: a digital to analog converter (DAC 130); wherein said DAC (130) comprises a 7-bit switched capacitor based DAC (Fig.1B; Col. 1 lines 41-43).  
Hamashita and Savla are common subject matter of digital to analog converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Savla into Hamashita for the purpose of to provide a type of DAC implemented as a seven-bit switched capacitor type DAC which suggested by Col. 2 lines 1-2 of Savla).  

8.	Claims 4, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Hamashita applied to claims 1 and 14 above in view of Wang Pub. No. 2019/0238151.

Fig. 7 of Wang et al. disclose residue (V1’) quantizer (630) comprises a relatively low resolution (B1 bit resolution) successive approximation register (SAR; paragraph 0031) sub-ADC (632, 634).  
Hamashita and Wang et al. are common subject of ADC quantizer; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Wang et al. into Hamashita for the purpose of providing the SAR ADC (paragraph 0031 of Wang et al.) for operation  between low resolution B1 in the low power mode and higher resolution B1…BN in normal power mode as suggested  by Wang et al. in Fig. 7 and Fig. 6, respectively.  

Regarding claims 6 and 18, Fig. 4 of Hamashita applied to claims 1 and 14 above does not disclose a circuit operative to perform an adaptive resolution level crossing algorithm in the digital domain.  
Fig. 6 and Fig 7 of Wang et al. discloses an analog to digital converter (600) comprising a circuit (634) operative to perform an adaptive resolution (adaptive B1 resolution of Fig. 7 and B1…BN resolution of Gig. 6) level crossing algorithm (crossing resolution algorithm of Fig. 6 and Fig. 7) in the digital domain (digital domain of Dout). 
Hamashita and Wang et al. are common subject of ADC quantizer; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Wang et al. into Hamashita for the purpose of providing the SAR ADC (paragraph 0031 of Wang et al.) for operation  between low resolution B1 in the low power .  

9.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Hamashita applied to claims 1 and 14, respectively, above in view of Ard U.S. patent No. 5,793,319.
Hamashita applied to claim 1 above does not discloses wherein said event detector is operative to compare said residue signal to ten digital threshold levels.  
Fig. 3 of Ard discloses an even detector (detector of analog CCD signal with reference levels of DAC by A/D converter 23) operative to compare signal (analog CCD signal) to ten digital threshold levels (See Fig. 4 for discloses comparing of analog input level to ten digital “10-bit A/D output levels of threshold levels 128,….,.896).  
Hamashita and Ard are common subject of ADC ; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ard into Hamashita for the purpose of providing adjusting an A/D converter reference signal to less than a full-scale range so as to improve system linearity (Col. 3 lines 44-45 of Ard).

10.	Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al. Pub. No. 2019/0238151 in view of Hamashita Pub. No. 2009/0309774.
Regarding claim 7. Fig. 6 and Fig. 7 , of Wang et al. discloses an analog to digital converter (paragraphs 0012-0013), comprising: 4312461.0033a subtraction node (610)  adapted to subtract the output  (610) of a feedback (VFB) digital to analog converter (DAC)  from an input voltage signal (Vin 602); a clocked residue quantizer (clock quantizer 630; paragraph 0034) adapted to convert an output (V1’) of an integrator filter (620) from analog (analog domain of V1’) to digital domain (output digital domain of 
Fig. 4 of Hamashita discloses a delta-sigma analog to digital converter (paragraph 0053) comprising integrator loop filter (101) implemented as amplifiers (131-134, 181-184).
Wang et al. and Hamashita are common subject matter of integrator loop filter for delta-sigma ADC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Hamashita into Wang et al. for the purpose of to provide a stable delta-sigma modulator with good microlevel signal reproducibility capable of outputting a 1-bit PDM signal of a low oversampling ratio of about 64-times at a high duty ratio of 90% or more (paragraph 0033 of Hamashita).
Regarding claim 8. Wang et al. combined with Hamashita applied to claim 7 above, Figs. 6 and 7 of Wang further comprising: a residue amplifier (integrator of Wang et al. combined with integrator implemented as amplifier of Hamashit applied to claim 7 above) adapted to amplify the output (V1) of said subtraction node (subtraction node 610).
Regarding claim 9. Wang et al. combined with Hamashita applied to claim 7 above, Figs. 6 and 7 of Wang further comprising wherein said preamplifier (integrator of Wang et al. combined with integrator implemented as amplifier of Hamashita applied to claim 7 above) comprises sufficient gain (sufficient gain of 131 and 181 in Fig. 4 of Hamashita) to compensate for passive losses from said subtraction node (loss from subtraction node 100 in Fig. 4 of Hamashita).  
.  

11.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Wang et a. combined  Hamashita applied to claim 7 above in view of  Savla U.S. patent No. 7,205,921.
Figs. 6 and 7 of Hamashita applied to 7 above discloses bits switched capacitor-based DAC (bits switched capacitor C1…CK based DAC); however, does not disclose wherein said DAC (bits switched capacitor C1…CK based DAC) comprises a 7-bit switched capacitor-based DAC as claimed. 
Fig. 1A of Savla discloses an analog to digital converter (100) comprising: a digital to analog converter (DAC 130); wherein said DAC (130) comprises a 7-bit switched capacitor-based DAC (Fig.1B; Col. 1 lines 41-43).  
Hamashita/Wang et al. and Savla are common subject matter of digital to analog converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Savla into Hamashita/Wang et al. for the purpose of to provide a type of DAC implemented as a seven-bit switched capacitor type DAC which suggested by Col. 2 lines 1-2 of Savla).  

12.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Wang et a. combined Hamashita applied to claim 7 above in view of Ard U.S. patent No. 5,793,319.
Fig. 6 of Wang et a. combined Hamashita applied to claim 7 above do not disclose wherein said an adaptive resolution circuit (630) is operative to compare said residue signal to ten digital threshold levels.  


Hamashita/Wang et al. and Ard are common subject of ADC ; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ard into Hamashita/Wang et al. for the purpose of providing adjusting an A/D converter reference signal to less than a full-scale range so as to improve system linearity (Col. 3 lines 44-45 of Ard).

13.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Wang et a. combined Hamashita applied to claim 7 above in view of Daryanani et al. U.S. patent No. 8,390,384.
Fig. 6 of Wang et a. combined Hamashita applied to claim 7 above do not discloses wherein said adaptive resolution circuit (634) generates one or more up/down control signals input to an up/down counter operative to generate said digital output.  
Fig. 4 and Fig. 5 of Daryanani et al. discloses an analog to digital converter (108) comprising adaptive resolution circuit (Frequency adjustment of Digital Processor 106; Col 8 lines 32-39 discloses frequency adjustment signals 132 and 134; wherein “frequency adjustment” is corresponding to radaptive resolution; also see Col. 8 lines 47-49 “The frequency change resolution may be determined by the number of bits of the up/down counter 210”) generates one or more up/down control signals (132/134) input to an up/down counter (210 in Fig. 5) operative to generate digital output (digital output of ADC 108).  
Hamashita/Wang et al. and Daryanani et al. are common subject of ADC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to  over a range of time, temperature and operating condition changes (Col. 1 lines 41-44 of Daryanani et al.).
Contact Information

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/28/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845